Citation Nr: 1612589	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-05 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia 


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to July 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2011, the Veteran testified before the undersigned via video conference from the RO.  In March 2013, the Board remanded this case.

At his Board hearing, it was noted that the Veteran had been denied an increased rating for hypertensive heart disease (in a December 2009 rating decision), initiated an appeal with a notice of disagreement, and had been issued a statement of the case in November 2011.  The undersigned noted that the Veteran intended for a substantive appeal to be filed at the RO that day and such was preserved on the record.  See 38 U.S.C.A. § 7105; Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Tomlin v. Brown, 5 Vet. App. 355, 357 (1993).  This issue, however, was not addressed at the hearing as the Veteran indicated that he was going to submit a facsimile of his VA Form 9, presumably with his arguments relative to that appeal.  Although the record does not reflect that a VA Form 9 was received, a Decision Review Officer prepared a November 2013 Memorandum on this issue, noting the Board's discussion in the March 2013 decision.  The Board notes that this issue as well as several other matters are apparently currently under review and development at the AOJ and have not been certified to the Board at this time. Thus, the Board refers this matter to the AOJ for appropriate action. 


FINDING OF FACT

The most probative evidence of record indicates that the Veteran had no active service in the Republic of Vietnam during the Vietnam Era and was not exposed to herbicides while stationed in Thailand.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1133 (West. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran.  VA has obtained all pertinent records and also contacted the National Personnel Records Center (NPRC) in connection with the appeal.  The Veteran's sole assertion is that his disability was caused by exposure to herbicides in Thailand.  As discussed below, the Board finds that no such exposure can be verified.  Therefore, because there is no event, injury, or disease in service or a service-connected disability to which prostate cancer could be presumed related, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, a malignant tumor will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam means actual service in country in Vietnam from January 9, 1962, through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents, including prostate cancer.  38 C.F.R. § 3.309(e).

With regard to exposure to herbicides outside of Vietnam, VA's Adjudication Procedures Manual, M21, states that if a Veteran served with the Air Force at several Royal Thai Air Force Bases (RTAFBs), including Udorn, during the Vietnam Era and was stationed near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure should be conceded.  M21, IV.ii.2.C.10.q. 

Additionally, the Veterans Benefits Administration, Compensation and Pension Service issued a "Memorandum for the Record" on herbicide use in Thailand during the Vietnam Era.  The Department of Defense (DoD) reported that only limited testing of tactical herbicides was conducted in Thailand from April 2, 1964, to September 8, 1964, and specifically identified that location as the Pranburi Military Reservation.  The Memorandum noted that tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  A letter from the Department of the Air Force indicated that, other than the 1964 tests on the Pranburi Military Reservation, there were no records of tactical herbicide storage or use in Thailand.  However, there were records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, but all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer (BCE).  The Memorandum noted that in Vietnam, tactical herbicides were aerially applied by aircraft in "Operation RANCH HAND" or by helicopters under the control of the U.S. Army Chemical Corps; however, the BCE were not permitted to purchase or apply tactical herbicides. 

The Memorandum noted that there were no records of tactical herbicide spraying by RANCH HAND or ACC aircraft in Thailand after 1964, and RANCH HAND aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand.  However, there are records indicating that modified RANCH HAND aircraft flew 17 insecticide missions in Thailand from August 30, 1963, to September 16, 1963, and from October 14, 1966, to October 17, 1966.  Also, the Memorandum reviewed the Project CHECO Southeast Asia Report: Base Defense in Thailand produced during the Vietnam era.  While the Report did not discuss the use of tactical herbicides on allied bases in Thailand, it did indicate sporadic use of non-tactical, or commercial, herbicides within fenced perimeters.  The Memorandum determined, therefore, that if a Veteran's MOS or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  The Memorandum specifically identified security police units, as those known to have walked the perimeters, especially dog handlers.  However, there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand. 

The Memorandum advised that if the Veteran's claim was based on servicing or working on aircraft that flew bombing missions over Vietnam, that there was no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam, as aerial spraying of tactical herbicides in Vietnam did not occur everywhere and it would be inaccurate to find that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally, the Memorandum noted that the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND, and that were no studies showing harmful health effects for any such secondary or remote herbicide contact that may have occurred. 

In addition, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the department of Defense, operated in or near the Korean Demilitarized Zone (DMZ), in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such serve to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See also 38 C.F.R. § 3.814(c)(2); 38 C.F.R. § 3.307 (a)(6)(iv). 

Additionally, effective June 19, 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  Specifically, the new regulation states that an individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  For purposes of this section, "regularly and repeatedly operated, maintained or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member of such aircraft. 38 C.F.R. § 3.307(a)(6)(v).

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran seeks entitlement to service connection for prostate cancer as a result of claimed exposure to herbicides during his active service.  He specifically contends that he was exposed to herbicides in Thailand at various places including the Royal Thai Air Force Base of U-Tapao, Bangkok (including at the Joint Military Advisory Group training facility), Ubon Air Force Base, Pattaya Beach, Udorn, Korat, and Don Muang, during the 1970's with particular emphasis on 1973-1974.

The Veteran indicated in written correspondence that his duties consisted of issuing major Ration Cards for Military and Dependents in the Bangkok, Thailand area, and he made numerous trips to BAYOU Port of entry to inspect incoming vehicle prior to individual picking up their POV's  He reported that he also made reservations at Pattaya Beach for Soldiers on Rest and Relaxation (R&R) and their dependents.  He drove to Pattaya Beach for personnel and maintenance checks every three to four weeks.  He related that his duties in Thailand took him to numerous places.

At his Board hearing, the Veteran indicated that he was stationed in Thailand during the period in which herbicides were being used and two things occurred which could have caused his exposure.  First, he met a majority of the service people coming back from other areas in Thailand and Vietnam when he issued service cards to these people and basically he was exposed to them, had they been exposed.  Second, he actually stepped foot on the Royal Thai Air Force bases of U-Tapao, which is one of the areas where veterans could be exposed to Agent Orange.  The Veteran reported that he had been to Ubon Air Force Base, Pattaya Beach, Udorn, Korat, and Don Muang, during the period 1973 to 1976.  The Veteran claimed to have been in close proximity to the foliage at the air bases.

The Veteran has a diagnosis of prostate cancer dating from the mid-2000's and underwent a prostatectomy in June 2007. 

In March 2008, VA verified with the NPRC that the Veteran had no Vietnam service.  However, the record reflects that the Veteran did serve in Thailand where he asserts that he was exposed to herbicides.  Although he served in Korea, it was not during the time period when there was possible herbicide exposure.

The Board remanded this case for the Veteran's service records to be obtained in order to assess if there is any evidence showing that he was assigned to any air base(s) in Thailand, that he served in any capacity with security personnel, or that he spent time near an air base perimeter.  To that end, the AOJ was instructed to determine if the Veteran was exposed to herbicides while in Thailand pursuant to VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.q.

Thereafter, in a November 2013 Memorandum, the AOJ recorded the efforts VA had made to verify the Veteran's exposure to Agent Orange or other herbicides in Thailand based on the service documents and with U.S. Army & Joint Services Records Research Center (JSRRC).  The Veteran's service personnel records were requested from the NPRC.  These records showed that the Veteran served in Thailand, but not specifically at Ubon Air Force Base, Pattaya Beach, Udorn, Korat, and Don Muang, during the period 1973 to 1976.  The Veteran's military occupational specialty (MOS) during this period was as an Administrative Specialist starting in August 1967 and in Defense Artillery Operations and Intelligence Assistant starting in October 1976 at Fort Bliss.  The Veteran's MOS while in Thailand did not indicate that he would have been required to work at the perimeter of a base.  It was determined that "given the lack of information regarding the Veteran's activities during the above period and the limited probability that his duties based on the MOS would have required he work at the perimeter of the base(s) in which he was stationed based on the guidance in manual reference, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) further efforts to explore concession of this allegation would be futile."

As discussed above, the Veteran's service personnel records confirm that he had foreign service in Thailand; however, the records are silent for the assignment of security duties or other duties along the perimeter of the air force base in Udorn, Thailand or any other base.  Although the Veteran asserts that he was exposed to foliage where herbicides were sprayed, the AOJ undertook exhaustive measures to determine if his assertions were accurate and concluded that there was no such verification.  The record does not show that the Veteran in general or as part of his MOS regularly had contact with the base perimeter, such as an MOS where he was required to walk the perimeter.  

The Board must assess the credibility and resultant probative value of such lay evidence in light of the other evidence of record.  In this regard, the Board finds that the probative value of the Veteran's lay evidence is outweighed by review of the Veteran's service personnel records and exhaustive research efforts which resulted in conclusions that contradicted his own and serve as the most probative evidence in the current appeal as such as based on records kept contemporaneous to the claimed events and historical research conducted by professionals.  

In light of the foregoing, the Board finds that the probative evidence of record is against the Veteran's claim that he was exposed to herbicides while in service and therefore that he cannot be presumed to be service-connected for prostate cancer.  The Veteran does not contend, and the evidence of record does not show, in-service complaints, diagnosis, or treatment of prostate cancer, or treatment of such within one year of separation from service.  His private treatment records demonstrate that he was diagnosed with prostate cancer in the mid-2000's and the Veteran does not assert otherwise.  He has not alleged any symptoms or manifestations of prostate cancer occurring on a chronic or continuous basis since his separation from service.  Therefore, the Board finds that entitlement to service connection for prostate cancer on a direct or presumptive basis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.303(a), (b), 3.309(a).

In conclusion, the Board finds that the weight of the evidence is against a finding of service connection for prostate cancer, to include as secondary to herbicide exposure. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Service connection for prostate cancer, to include as secondary to exposure to herbicides, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


